Citation Nr: 1134354	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-43 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1958 to December 1960, and from April 1965 to July 1989.  The Veteran served in the Republic of Vietnam and was awarded, among many other decorations, the Combat Infantryman Badge, the Distinguished Flying Cross, the Legion of Merit, and a Bronze Star Medal with the "V" device for valor.  

The Veteran died in April 2007.  The appellant in this case is his surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

The appellant and her daughter appeared and testified at a Central Office hearing held before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2007.  His death certificate lists his immediate cause of death as metastatic bladder cancer and lists no other conditions leading to the cause of death.  

2.  The competent medical evidence of record reasonably links the Veteran's bladder cancer to his in-service herbicide exposure.  


CONCLUSION OF LAW

A service-connected disease or disability was the principal cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309; 3.312, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  The death of a veteran will be considered as having been due to a service connected disability where the evidence establishes that such disability was either the principal or the contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issues involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a).

Generally, in order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, the appellant asserts that the Veteran's bladder cancer is related to his in-service herbicide exposure; she therefore argues that the Veteran's death should be service-connected.  For the reasons that follow, her claim shall be granted.  

Heretofore, the RO has denied the appellant's claim because bladder cancer is not a condition subject to the herbicide exposure presumptions.  VA law and regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to herbicides during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In the present case, though VA did not obtain the Veteran's service personnel records, it is clear that he served in Vietnam.  Indeed, the Veteran's DD-214 reflects that he was awarded the Vietnam Service Medal, the Vietnam Campaign Medal, and the Vietnam Civil Actions Unit Citation Badge.  Before his death, the Veteran stated that he served in Vietnam, and in the April 2011 Central Office hearing, the appellant confirmed that the Veteran served both in Vietnam and in other places in Southeast Asia.  Given this evidence, exposure to herbicides is therefore presumed.

As the RO concluded, however, presumptive service connection is not warranted for the Veteran's bladder cancer, as this type of cancer is not one of the diseases listed in 38 C.F.R. § 3.309(e) which qualifies for presumptive service connection.  That section specifies that VA may grant service connection on the basis of presumed herbicide exposure for a finite list of diseases including prostate cancer and respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), but bladder cancer is not included on this list. 38 C.F.R. § 3.309(e).  Indeed, the Secretary has determined that urinary bladder cancer is not associated with exposure to herbicides.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32395 (June 12, 2007).  The appellant is thus not entitled to service connection for the cause of the Veteran's death on a presumptive basis.  

Notwithstanding the foregoing, a veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).

Here, numerous doctors have offered their opinions that the Veteran's bladder cancer is directly related to his in-service exposure to herbicides.  In a July 2006 letter, Kelly Maloney, MD, wrote that the Veteran suffered from transitional cell carcinoma of the urinary bladder.  She stated that many patients with this condition have had prior exposure to cigarettes, certain dyes, or paints.  As the Veteran had no exposure to any of these elements, Dr. Maloney concluded that it was "very likely" that his bladder cancer was related to his Agent Orange exposure.  In a November 2006 letter, David Beaird, MD, wrote that he began treating the Veteran for his bladder cancer in August 2004.  He wrote that the Veteran had no exposure to dyes and did not use tobacco.  He therefore concluded that "it is as likely as not that his bladder cancer was caused by exposure to Agent Orange."  In a November 2006 letter, Daniel George, MD - a Genitourinary Medical Oncologist at Duke University Medical Center- wrote that "it is as likely as not that [the Veteran's] bladder cancer was caused by exposure to Agent Orange during his tours in Vietnam."  Dr. George wrote a second letter in March 2009, stating that he treated the Veteran for his bladder cancer prior to his death.  Dr. George stated that the Veteran was not a smoker and had no history of tobacco use.  As tobacco use is the leading risk factor for bladder cancer, Dr. George concluded that "it is most likely that his cancer was related to chemical exposure," resulting in his premature death.  

Though there is no evidence that the Veteran suffered from bladder cancer during his active service, service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Also, though bladder cancer is not a presumptive disease, it may still be service-connected on a direct basis.  Here, as many of the Veteran's physicians have stated that his bladder cancer was related to his in-service Agent Orange exposure, the Board shall grant the benefit of the doubt to the claimant and conclude that the Veteran's bladder cancer is related to his in-service herbicide exposure.  Accordingly, the Board concludes that a service-connected disability was the principal cause of the Veteran's death, and that service connection for that death is warranted.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309; 3.312, 3.313.

Finally, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the Board's decision results in an action that is wholly favorable to the claimant.  When the Board takes an action favorable to the claimant, there can be no possibility of prejudice to her.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  

ORDER

Service connection for the cause of the Veteran's death is granted.  

____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


